DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020, 01/07/2021, 01/19/2021, and 04/30/2021 were considered by the examiner.

Response to Amendment
This office action is responsive to the response filed on 04/30/2021. As directed by the amendment: Claims 1-2 have been amended, claim 14 has been cancelled, and no new claims have been added. Thus, claims 1-13 are presently pending in the application.

Response to Arguments
Applicant’s arguments filed on 02/09/2021 with respect to the claims have been fully considered and are persuasive. Applicant argues that Brugger does not disclose multiple applicator members and an electric current. Cazares teaches an ionized composition delivered via multiple application members (see below). However, upon further consideration, Cazares and Brugger are used in a different combination (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cazares (FR 3015300); in view of Brugger (WO 2014/180555). For ease of discussion, all references are made to the translation of FR3015300 provided on 02/20/2020 by examiner and the translation of WO 2014/180555 provide on 09/13/2019 by applicant.
Regarding Claim 1, Cazares discloses a device configured for treating human keratinous material with the aid of an electric current (page 10; parag. (5)), comprising: - a reservoir (3; Fig.2) containing a composition (P), to be applied to the keratinous material, - a dispensing member (pump) for dispensing the composition contained in the reservoir (When the current generator detects a current surge, it can activate the pump to push the formula out of the tank; page 7, parag. (3), lines 3-5), - an end fitting (end-piece (2)) for the application of the composition contained in the reservoir (the composition is dispensed on the skin via the applicator members (6 and 7) on the end-piece (2)), comprising plurality of application members (applicator members (6 and 7)), the application members (6 and 7) received in a housing (orifice where the applicator members are located) supplied with composition from the reservoir by the dispensing member (page 10, parag. (5)), wherein the device is configured to dispense the composition onto human keratinous materials and includes an electrical supply system (system) configured for exposing the keratinous material to an electric treatment current in a zone of application of the composition (the subject of the invention is a device for cosmetic treatment of keratin materials by an electric current comprising at least: - an electrical supply system, - a reservoir containing a cosmetic composition (P), - a nozzle comprising an electrode and at least one applicator member; page 2, last parag.).
Cazares does not appear to disclose that the application members move under the pressure of the composition between a first and second positions and an intermediate storage chamber for delimiting the composition by the bottom of the housing and the application members wherein the volume of the intermediate chamber varying when each application member passes from its first position to its second position.
Brugger teaches it was known in the art to have rotating body (2) under the pressure from the composition from a first position (when no component is being pumped by the pump) to a second position (when the pressure from the components pumped causes the rotating body (2) to rotate) (As a result of the proposed conveying of the component under pressure application with a pump, the rotating body, in particular the ball, is reliably wetted, even with substances with a higher viscosity; page 2, parag. (6), lines 1-3) and intermediate storage (7; Fig. 2A) to delimit the composition between the socket (2a) and the rotating body (2) wherein the volume of the intermediate storage (7) vary when the rotating body (2) passes from the first to the second position (the intermediate storage (7) will change from no volume to a pump volume in its chamber when the rotating body (2) is wetted and rotated via the pressure from the pump volume; Rotary body 2 is shifted slightly upwards by the pressurization and thus forms an intermediate storage 7 below the ball; page 6, parag. (5), lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cazares to incorporate the teachings of Brugger to have application members that move by the composition pressure in order to meter dosage and prevent leakage and an intermediate storage in order to prevent drying of the sphere (An intermediate liquid reservoir below the ball is also described in order to wet it and thus to achieve a better response during use, and also to prevent the ball from drying out; page 2, parag. (2), lines 5-6).
Regarding Claim 2, Cazares as modified disclose the device as claimed in claim 1, and further discloses comprising between two and eight application members (there are three applicator members as seen in Fig.1).
Regarding Claim 3, Cazares as modified disclose the device as claimed in claim 1, and further discloses wherein at least one application member is a ball (page 6, parag. (3)).
Regarding Claim 4, Cazares as modified discloses all of the limitations of claim 1.
Modified Cazares does not appear to disclose the maximum volume of the intermediate chamber is between 5 and 100 microliters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Cazares (Cazares and Brugger) to have a maximum volume of intermediate chamber between 5 and 100 microliters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Cazares would not operate differently with the claimed intermediate chamber volume. Further, applicant places no criticality on the range claimed, indicating simply that the volume “may” be within the claimed ranges (specification; page 3, line 11).
Regarding Claim 5, Cazares as modified discloses the device as claimed in claim 1, and further discloses wherein the dispensing member is actuated manually (To start the treatment, the user starts the device, which causes the balls 6 and 7 to rotate; page 12, parag.(1), lines 1-2).
Regarding Claim 7, Cazares as modified discloses the device as claimed in claim 1, and further discloses wherein the dispensing member is configured to dispense the composition (It activates a pump to push the composition out of the tank through the ionization system in order to rebalance the level of impedance; page 10, parag. (6), last sentence).
Regarding Claim 9, Cazares as modified discloses all of the limitations claim 1 above.
Modified Cazares does not appear to disclose the flow rate of the composition is between 0.5 and 20 µL/s.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Cazares to have a composition flow rate between 0.5 and 20 µL/s, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Cazares would not operate differently with the claimed flow rate of the composition. Further, applicant places no criticality on the range claimed, indicating simply that the flow rate “may” be within the claimed ranges (specification; page 3, line 14).
Regarding Claim 10, Cazares as modified discloses the device as claimed in claim 1, and further discloses wherein the housing is supplied with composition from the reservoir through a supply orifice (lumen inside electrode (4)).
Regarding Claim 11, Cazares as modified discloses the device as claimed in claim 1, and further discloses wherein the housing has a shape configured so as to retain the application member in the latter (the orifice where the applicator members (6 and 7) is circular to retain the members in the end-piece (2); Fig.1).
Regarding Claim 12, Cazares as modified discloses the device as claimed in claim 1, and further discloses wherein the housing (the orifice where the members (6 and 7) are located) has an opening of smaller cross-section than a larger transverse cross-section of the application member (the cross-section of the orifice is smaller than the cross-section of the members (6 and 7); Fig.2).
Regarding Claim 13, Cazares as modified discloses the device as claimed in claim 12, wherein the housing has a transverse cross-sectional shape that is larger than a semicircle, the application member being of circular shape in transverse cross-section (the cross-section of the orifices of members (6 and 7) are larger than a semicircle to receive the members (6 and 7) (the cross-section of the members is circular) as seen in Fig.2).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cazares (FR 3015300); in view of Brugger (WO 2014/180555) and Gross (US 4858600).
Regarding Claim 6, Cazares as modified discloses all of the limitations claim 1 above.
Cazares does not appear to disclose the dispensing member is actuated automatically, for example by means of an electric motor.
Gross teaches it was known in the art to an electric motor (4; Fig.2) that automatically actuate piston (22; Fig.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cazares to incorporate the teachings of Gross to have an electric motor in order to automatically actuate the dispensing member.
Regarding Claim 8, Cazares as modified discloses the device as claimed in claim 7, and Gross further discloses wherein the dispensing member includes at least one motor (electric motor (4); Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783